Reasons for Allowance
Claims 1-4 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or suggest the container recited in claim 1 including a cover in a triangular column shape comprising a first opening and having a hollow lower part thereof; an outlet body in a cylindrical shape positioned in the hollow lower part of the cover and moving together with the cover; an inner upper part having an inner space into which the cover and the cylindrical outlet body are inserted together, an outer container in a hollow triangular column shape into which the inner upper part and the inner lower part are to be inserted, the inner upper part comprises: a rim in a triangular shape formed along an upper edge thereof; a second opening formed at a lower part of a corner of the triangular rim; and a cylindrical member with a hollow shape disposed therein, wherein the triangular rim stops at the upper part of the outer container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Patrick M. Buechner

/Patrick M. Buechner/Primary Examiner, Art Unit 3754